PER CURIAM.
Appellant raises a number of issues on appeal, only two of which demonstrate reversible error. The first is that the trial court erred by imposing costs and fees on a per count basis instead of imposing costs as to the entire case. Hunter v. State, 651 So.2d 1258 (Fla. 1st DCA 1995). The trial court also erred by ordering appellant to pay $1.00 a month to First Step, Inc. where said fee was not statutorily authorized. See Metz v. State, 650 So.2d 1135 (Fla. 1st DCA 1995).
We, therefore, remand with directions to strike the duplicative costs as well as the unauthorized fee.
WOLF, WEBSTER and VAN NORTWICK, JJ., concur.